FILED
                               FOR PUBLICATION                             MAY 17 2012

                                                                      MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                       No. 09-50521

              Plaintiff - Appellee,             D.C. No. 2:09-cr-00358-JFW-1
                                                Central District of California,
  v.                                            Los Angeles

JESUS ANTONIO RAMOS
CERVANTES,                                      ORDER AMENDING OPINION

              Defendant - Appellant.



Before: PREGERSON, D.W. NELSON, and IKUTA, Circuit Judges.


       The opinion filed May 16, 2012, is amended as follows:

       The attached photograph shall be inserted at the end of Slip Op. 5215

       and entitled “Appendix A.”